Name: Commission Regulation (EEC) No 1670/91 of 14 June 1991 derogating, for the 1991/92 marketing year, from Regulation (EEC) No 3322/89 determining the operative events applicable in the fruit and vegetables sector as regards the processing of lemons and intervention measures for cauliflowers, apricots, peaches, nectarines, lemons and tomatoes and from Regulation (EEC) No 1562/85 as regards the processing of lemons
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 151 /70 Official Journal of the European Communities 15. 6. 91 COMMISSION REGULATION (EEC) No 1670/91 of 14 June 1991 derogating, for the 1991/92 marketing year, from Regulation (EEC) No 3322/89 determining the operative events applicable in the fruit and vegetables sector as regards the processing of lemons and intervention measures for cauliflowers, apricots, peaches, nectarines, lemons and tomatoes and from Regulation (EEC) No 1562/85 as regards the processing of lemons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 5 (3) thereof, Whereas Council Regulation (EEC) No 1640/91 of 13 June 1991 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture (6) amends the agricultural conversion rate applicable for cauliflowers, apricots, peaches, nectarines, lemons and tomatoes with effect from 17 June 1991 ; whereas this rate should be applied, on the one hand, to all interven ­ tion operations carried out with regard to those products from the date of entry into force of this Regulation until the end of the 1991 /92 marketing year for each of those " products and, on the other hand, to operations to process lemons into juice carried out between the date of entry into force of this Regulation and 30 November 1991 under Regulation (EEC) No 1035/77 ; whereas, therefore, derogations should be introduced from Articles 1 and 3 of Regulation (EEC) No 3322/89 ; Whereas, in order to ensure adequate control of the measures provided for, derogation should also be intro ­ duced from Articles 13 and 20 of Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to encourage the processing of certain citrus fruit and the marketing of products processed from lemons Q, as last amended by Regulation (EEC) No 1496/91 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons (3), as last amended by Regulation (EEC) No 1199/90 (4), and in particular Article 3 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3322/89 of 3 November 1989 determining the operative events applicable in the fruit and vegetables sector ^ provides that the operative event for the agricultural conversion rate applicable to intervention operations involving fresh fruit and vegetables during a given marketing year is to occur for each product on the day of entry into force of the basic and buying-in prices for that product for that marketing year ; whereas the basic and buying-in prices for apricots, peaches and nectarines for the 1991 /92 marketing year came into force on 1 June 1991 and for tomatoes on 11 June 1991 and the amounts in place of basic and buying-in prices for cauliflowers came into force on 1 May 1991 ; HAS ADOPTED THIS REGULATION : Whereas Article 3 of Regulation (EEC) No 3322/89 lays down that, for lemons delivered for processing into juice between 1 June and 30 November pursuant to Regulation (EEC) No 1035/77, the operative event for the agricultural conversion rate applicable for entitlement to the financial compensation is to be deemed to have occurred on 1 June and that the agricultural conversion rate applicable to the minimum price is to be the agricultural conversion rate in force on 1 June ; Article 1 1 . Notwithstanding Article 1 of Regulation (EEC) No 3322/89, the operative event for the agricultural conver ­ sion rate applicable to intervention operations involved cauliflowers, apricots, peaches, nectarines, lemons and tomatoes carried out during the 1991 /92 marketing year from the date of entry into force of this Regulation, in accordance with Articles 15, 15 (b), 19 and 19 (a) of Regu ­ lation (EEC) No 1035/72 shall occur on 17 June 1991 . (') OJ No L 164, 24 . 6 . 1985, p. 1 . 0 OJ No L 201 , 31 . 7 . 1990, p. 9. 0 OJ No L 125, 19 . 5 . 1977, p. 3 . (4) OJ No L 119, 11 . 5 . 1990, p. 61 . O OJ No L 321 , 4. 11 . 1989, p. 32. (6) OJ No L 150, 15. 6. 1991 , p. 38 , 0 OJ No L 152, 11 . 6. 1985, p. 5 . (8) OJ No L 140, 4. 6. 1991 , p. 17 . 15 . 6 . 91 Official Journal of the European Communities No L 151 /71 contained in contracts concluded before the date of entry into force of this Regulation and remaining unfulfilled at that date are amended in accordance with Article 1 . 2. The applications for the granting of financial compensation referred to in Article 13 ( 1 ) of Regulation (EEC) No 1562/85 and the communications made by Member States in accordance with Article 20 of the same Regulation shall, with regard to lemons of the 1991 /92 marketing year, distinguish between quantities delivered to the industry before the date of entry into force of this Regulation and those delivered after that date . 2. Notwithstanding Article 3 ( 1 ) of Regulation (EEC) No 3322/89, the operative event for the agricultural conversion rate applicable to the entitlement to financial compensation referred to in Article 2 ( 1 ) of Regulation (EEC) No 1035/77 shall occur on 17 June 1991 for lemons delivered for processing between the date of entry into force of this Regulation and 30 November 1991 . 3 . Notwithstanding Article 3 (2) of Regulation (EEC) No 3322/89, the conversion rate applicable to the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 shall be the agricultural rate in force on 17 June 1991 for lemons delivered for processing between the date of entry into force of this Regulation and 30 November 1991 . Article 2 1 . The competent authorities designated by the Member States shall ensure that the minimum price Article 2 This Regulation shall enter into force on 17 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission